          Case 2:18-cv-04003-SMB Document 50-1 Filed 01/18/19 Page 1 of 3

                                                                                          FILED
                                                                               AT l 0.~CCP'CLOCK_A:_M
                                     WARRANT OF ARREST
                                     THE STATE OF TEXAS                                 JAN 1 t 2019
                                         CO 1901101-A                                 DISTRICT CLERK
                                                                                     Denton County, Texas
                                                                                BY:._ _ _ ___J~PUT't
                                                                                                         -
                                                                                                         \ ,&J
                                                                                                         c....
                                                                                                         ):JI'
                                                                                                                   .
                                                                                                                   l .
To any Peace Officer of the State of Texas, Greetings:                                                   ~         I

                                                                                                                   '·
                                                                                                                         1




You are hereby commanded to arrest
                                                                                                          ~
Jason Lee Vandyke (W/M 04/03/1980)
                                                                                             lf,
                                                                                                           ..
                                                                                                          c5


if to be found in your County and bring him before me, a Magistrate of Denton
County, Texas, at my office in said County, immediately, then and there to answer the
State of Texas for the Felony Offense against the laws of said State, to-wit:

Obstruction or Retaliation (P.C. 36.06)

of which offense he is accused by the written Complaint under oath or affirmation of
Director Michael Shackleford of Oak Point Department of Public Safety, filed before
me.

Herein fail not, but of this writ make due return, showing how you have executed the
same.




Honorable Bruce Mc~
362nd Judicial Distdct-G
Denton County, Texas
                                                                               OENTON couNl'Y-ei.m 1CT   ci=;:
                                                                          Byac:-:=;::              Deputy Clertt


OFFICER'S RETURN                                                                     Mlchae, Mckell
                                                                                      DeP,.Uty Cte,t
Came to hand the    Jl..
                      day of J"t.V\~~,                       , 2019, at o'clock I u f o .~ -, and executed on
the t I day of     ) C...."'"-'-1. , 2019, at I 01~ o'clock. f\M., by arresting the within
named Individual at              v.l "°' \-~ C ....... '\--r          , in Denton County, Texas, and placing
them in jail at       ,/J e....., h, -      C•-.., 6
By Peace Officer       /   /..._              IPfl e (__
Denton County, Texas
        Case 2:18-cv-04003-SMB Document 50-1 Filed 01/18/19 Page 2 of 3
                                                                           ~}'
                                                                                      "O, ~~
                                                                                         -~o:(~
IN THE NAME AND BY THE AUTHORITY OF THE STATE ~F T~~,t                                        0.(0a'()
                                                                    r.   (9/).   15>1:   II        f-
Before me, the undersigned authority, on this day personally appem~~: >
                                                                                 01
                                                                                      <tz:
                                                                               0<' ~<9(9           ~ -..'.'
undersigned affiant who, after being duly sworn on oath deposes and says-that ?l: f ,v'\
VanDyke, Jason Lee (W/M 04/03/1980), hereinafter styled defendant, on OI '~Bil'ti
the 12 day of December, 2018, and before the making and filing of this complain~<;;
within the County of Denton of the State of Texas, did then and there commit the
felony offense of Obstruction or Retaliation (P.C. 36.06).

Affiant is Michael Shackleford who is a certified peace officer of the State of Texas
employed by the Oak Point Department of Public Safety. Affiant's probable cause for
the above belief is based upon the following facts and sources of said facts:

On January 10, 2019, Director Shackleford reviewed a sworn Affidavit provided by
Tom Retzlaff. The Affidavit contained two supporting emails.

The DEFENDANT is an attorney licensed to practice law in the State of Texas. Tom
Retzlaff filed a grievance against the DEFENDANT with the State Bar of Texas in
December 2017. Accordingly Tom Retzlaff is a witness or prospective witness in a
case scheduled to go before the Texas State Bar regarding the DEFENDANT's law
license. Ms. Kristin Brady is Assistant Disciplinary Counsel to the State Bar assigned
to the proceeding against the DEFENDANT.

Tom Retzlaff received two threatening emails from the DEFENDANT on December
12, 2018. The two email attachments according to Tom Retzlaff were true and correct
copies sent from the DEFENDANT to him.

The first email sent Wednesday, December 12, 2018 at 8:00:21 AM showed the
DEFENDANT writing Tom Retzlaff, "I promise you this motherfucker: If my law
career dies, you die with it". The second email sent Wednesday, December 12, 2018
at 8:01 :42 AM showed the DEFENDANT writing Tom Retzlaff "Go fuck yourself
and what's left of your miserable life. You have destroyed my life, and for that




VanDykcPC Retaliation 01.11.2019
           Case 2:18-cv-04003-SMB Document 50-1 Filed 01/18/19 Page 3 of 3




offense, you will pay with your own. That's not a threat. That's a PROWSE
motherfucker".

Wherefore, premises considered, the Affiant respectfully requests that a warrant be
issued for the arrest ofVanDyke, Jason Lee (W/M 04/03/1980) to answer for the
Felony offense of Obstruction or Retaliation (P.C. 36.06) in accordance with the laws
of the State of Texas;




SWORN TO AND SUBSCRIBED BEFORE me on this the 11th day of January,
2019.




Honorable Bruce McFar 1n
362nd Judicial District Court Judge
Denton County, Texas


MAGISTRATES DETERMINATION OF PROBABLE CAUSE

On this the 11th day of January, 2019, the undersigned Magistrate hereby
acknowledges that said Magistrate has examined the above affidavit and has
determined that probable cause exists for the issuance of an arrest warrant for the
individual accused of the offense set out therein.

                                                                                          CERTIFIED ATRUE AND CORRECT COPY
                                                                            ·X f.         OF THE RECORD ON FILE IN MY OFFICE
                                            - L - - ---fei\ ~                      ...~                 ~
n,:::::::G-:~~=--;;~~::-::--________:: ,~:;: : : : : : : : ;: : :=__., ,==--~~··."!···~ «e,;., DENTON C~
                                                                              Da            '                    Deputy Clerit
Denton County, Texas
                                                                                                Michfff McJMH
                                                                                                 Deputy Clert

VanDyk e PC Retaliation 01 .11 .20 19
